DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following changes have been made to the subject application:
Claim 11: line 1, “10” has been changed to --1--.
The changes have been made to provide proper antecedent basis in order to place the application in a condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amendment filed 12/14/2021 has overcome the prior art of record.   The prior art of record fails to teach or fairly suggest a first electrode of the tenth transistor is coupled to a first power supply terminal, the second power supply terminal supplies an active-level voltage2Application Number: 17/104,809 Attorney Docket No. 38412U, and the first power supply terminal supplies an inactive-level voltage; and the output circuit comprises a thirteenth transistor and a fourteenth transistor, a control electrode of the thirteenth transistor is coupled to the first node, a first electrode of the thirteenth transistor is coupled to the second power supply terminal, and a second electrode of the thirteenth transistor is coupled to a signal output terminal, a control electrode of the fourteenth transistor is coupled to the second  claim 1.  Therefore, claims 1-4, 8-9, 11 and 14-18 are presently allowed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        1/3/2022